Order entered July 16, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01581-CV

                          LARRY DEROME ADLEY, Appellant

                                                 V.

                           KEVIN WAYNE PRIVETT, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-00299-2010

                                          ORDER
       The Court has before it appellee’s July 12, 2013 second motion to extend time to file

appellee’s response brief under TEX. R. APP. P. 10.5(b). The Court GRANTS the motion and

ORDERS appellee to file his brief by August 5, 2013. No further extensions will be granted

absent a showing of exceptional circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE